Title: To Alexander Hamilton from Andrew G. Fraunces, 16 May 1793
From: Fraunces, Andrew G.
To: Hamilton, Alexander


New-York May 16, 1793.
Sir,
Warrants for a considerable amount of the late Treasurer of the United States, and on certain Loan-Officers, drawn by the late Board of Treasury, are put into my hands, in order that I may obtain a settlement from the Treasury of the United States.
In turning over the laws relative to appropriations, I observe provision was made in the year 1789, for this purpose. As I do not wish to make a journey to Philadelphia, unless the business could be done, I have taken the liberty of troubling you in this way, and of requesting you to favor me, by saying whether they will be paid on presentment or not.
I have the honor to be, with respect and esteem,   Sir, your most obedient servant,
Andrew G. Fraunces.
The Hon. A. Hamilton, Esq. Secretaryof the Treasury of the United States.
